 In the Matter of PHELPS DODGE CORPORATION,COPPER QUEEN BRANCH,SMELTER DIVISIONandINTERNATIONAL BROTHERHOOD OF ELECTRICALWORKERS, LocAL No. B-434In the Matter of PHELPs DODGE CORPORATION,COPPER QUEEN BRANCH,SMELTER DIVISIONandINTERNATIONAL ASSOCIATION OF MACHINISTSIn the Matter Of PHELPS DODGE CORPORATION, COPPER QUEEN BRANCH,SMELTER DIVISIONandINTERNATIONAL UNION OF MINE,MILL ANDSMELTER WORKERS,LOCAL #470In the Matter of PHELPS DODGE CORPORATION, COPPER QUEEN BRANCH,SMELTERDIVISIONand'UNITEDASSOCIATIONOFJOURNEYMENPLUMBERS & STEAM FITTERS OF UNITED STATES AND CANADA, LOCAL284In the Matter of PHELPS DODGE CORPORATION, COPPER QUEENBRANCH;.SMELTERDIVISIONandINTERNATIONAL BROTHERHOOD OF BOILER-MAKERS, IKON SHIP BUILDERS,WELDERS AND HELPERS OF AMERICA,LOCAL 362Cases'Nos.R-2730toR-2736 inclusiveSUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESOctober 31, 1941On August 23, 1941, the National Labor Relations Board, hereincalled:the Board,issued a Decision and'Direction of Elections in theabove-entitled proceeding.'In its Decision and Direction of Electionsthe Board provided that elections by secret ballot be conducted among(1)powerhouse operators,including second engineers,oilers andwipers, construction and maintenance electricians,helpers and assist-ants;(2)machinists,apprentices,helpers, and handymen,employedin the machine shop;(3) pipe fitters and helpers, steam fitters andhelpers, plumbers and helpers;(4) boilermakers,welders, and helpersemployed in the boiler shop; and(5) the remaining production andmaintenance employees;with certain specified inclusions and exclu-sions.'In the Decision and Direction of Elections the Board stated :134 N. L. R. B., No. 103.36 N. L. R. B., No. 142.433118-42-vol.36-43657 658DECISIONS OF NATIONAL LABOR RELATIONS BOARD... there will be no final determination of the appropriate unitor units pending the results of the elections.Such of the groupsas do not choose the Mine Workers will constitute separate anddistinct appropriate units, and such as do choose the Mine Workerswill constitute a single appropriate unit.Pursuant to the Direction of Elections,elections were conductedon September 11, 1941, under the direction'and supervision of theRegional Director for the Twenty-second Region (Denver,Colorado).On September 22, 1941, the Regional Director,acting pursuant toArticleIII, Section 9, of National Labor Relations Board Rules andRegulations-Series 2, as amended, prepared and duly served on theparties an Election Report setting forth the following results of theaforesaid elections:Powerhouse Operators and ElectriciansTotal number eligible to vote_________________________________39Total number of ballots cast_________________________________37Total number of challenged ballots___________________________1Total number of blank ballots_______________________________0Total number of void ballots_______________________________0Total number of votes for International Union of Mine, Mill andSmelter Workers, Local #470, affiliated with CIO___________12Total number of votes for International Brotherhood of Elec-tricalWorkers, Local No. B-434, affiliated with AFL______24Total number of votes cast for neither labor organization------0MachinistsTotal number eligible to vote_______________________________13Total number of ballots cast________________________________12Total number of challenged ballots___________________________0Total number of blank ballots______________________________0Total number of void ballots________________________________0Total number of votes for International Union of Mine, Mill andSmelterWorkers, Local #470, affiliated with CIO_________2Total number of votes for Association of Machinists, Lodge No.596, affiliated with AFL___________________________________10Total number of votes cast for neither labor organization-----0Pipe fitters and plumbersTotal number eligible to vote________________________________13Total number of ballots cast ---------------------------------11Total number of challenged ballots__________________________0Total number of blank ballots________________________________0Total number of void ballots_________________________________0Total number of votes for International Union of Mine, Mill andSmelterWorkers, Local #470, affiliated with CIO_________1Total number of votes for United Association of JourneynienPlumbers and Steam Fitters of the United States and Canada,Local 284, affiliated with AFL_____________________________10Total number of votes cast for neither labor organization-------0 PHELPS DODGE CORPORATIONBoilermakers659Total number eligible to vote_______________________________17Total number of ballots cast________________________________16Total number of challenged ballots __v----- __---------------1Total number of blank ballots________________________________0Total number of void ballots_______________________________0Total number of votes for International Union of-Mine, Mill andSmelter Workers,.Local #470, affiliated with CIO____________7Total number of votes for international Brotherhood-of Boiler-makers, Iron Ship Builders, Welders and Helpers of America,Local 362, affiliated with AFL_____________________________8Total number of votes cast for neither labor organization------0Remainingproduction and maintenance employeesTotal number eligible to vote________________________________692Total number of ballots cast________________________________635Total number of challenged ballots__________________________10Total number of blank ballots--------------------------------1Total number of void ballots_________________________________0Total number of votes for International Union ofMine, Mill andSmelterWorkers, Local #470, affiliated with CIO________ 512Total number of votes for Smelter Workers Union No. '22663,affiliated with AFL----------------------------------------80Total number of votes cast for neither labor organization------32The Regional Director -reported that the challenged ballot cast inthe election conducted among the boilermakers, welders and helpers,was cast by Apolonio Navarro, who was temporarily employed in theboiler shop on the pay-roll date used to determine eligibility to vote,but was transferred out of. the boiler shop prior to the date -of theelection.The Regional Director recommended that the challengebe sustained.On September. 27, 1941, the International Union ofMine, Mill and Smelter Workers, Local #470, herein called the MineWorkers, filed objections to the Election Report, protesting the Re-gional Director's ruling with respect to Navarro's ballot.On October22, 1941, the Regional Director issued a Report on Objections, affirm-ing his prior recommendation, and further ' recommending that theobjections of the Mine Workers be overruled.On October 30, 1941,the Mine Workers filed a brief in support of its objections.A consideration of the Election Report, the Objections to the Elec-tionReport and the brief in support thereof, and the Report onObjections, reveals the following facts.Navarro was temporarilytransferred to the boiler shop on February 17, 1941, because of the needfor additional personnel in that department occasioned by new con-struction then in progress.Prior to such transfer, Navarro had beenregularly assigned to the bull gang.On August 29, 1941, upon com-pletion of the new construction work, he was sent back to his regular 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployment on the bull gang. SinceNava>aro'semployment in theboiler shopwas temporaryand since the Company states that no addi-tions to the staff of that department are now contemplated, we findthat the objections filed by the MineWorkers arewithout merit..Theobjections are hereby overruled and the Regional Director's ruling onthe challenged ballot sustained.Upon the basis'of the'entire record die Board makesthe following:SUPPLEMENTALFINDINGS OF FACT1.We find that the powerhouse operators,including second engi-neers, oilers and wipers,construction and maintenance electricians,helpers and assistants,including rustlers, but excluding foremen andsupervisory employees having authority to hire and discharge, con-stitute a unit appropriate for the-purposes of collective bargaining andthat said-unit will insure to employees of the Company the full benefitof their right to self-organization and to collective bargaining, andotherwise effectuate the policies of the Act;2.We find that the machinists,apprentices,helpers, and handymenemployed' in the machine shop, including rustlers, but excluding fore-men and supervisory employees having- authority to hire and discharge,constitute a unit appropriate for.the purposes of collective bargainingand that said unit will insure to employees of the Company the full'benefit of their right to self-organization and to collective bargaining,and otherwise effectuate the policies of the Act ;3.We find that the pipe fitters and helpers, steam fitters and helpers,plumbers and helpers, including rustlers,but excluding foremen, super-`visory employees having authority to hire and discharge,and- lead-burners and repairmen in the acid plant, constitute a unit appropriatefor the purposes of collective bargaining and that said unit will insure-to employees of the Company the full benefit of their right to self-'organization and to collective bargaining,and otherwise effectuate-the policies of the Act ;4.We find that the boilermakers,welders, and helpers employed inthe boiler shop, including rustlers, but excluding foremen and super-visory employees with authority to hire and discharge,constitute aunit appropriate for the purposes of collective bargaining and that saidunit will insure to employees of the Company the full benefit of theirright to self -organization and to collective bargaining, and otherwiseeffectuate the policies of the Act;5.We find that all the remaining production and maintenance em-ployees, including rustlers and contractors,but excluding supervisory,clerical,technical, and hospital employees, and watchmen, constitutea unit appropriate for the purposes of collective bargaining and thatsaid unit will insure to employees of'the Company the full benefit of PHELPS DODGECORPORATION661their right to self-organization and to collective bargaining,and other-wise effectuate the policies of the Act.SUPPLEMENTAL CONCLUSIONSOF LAW1.The powerhouseoperators,including'second engineers,oilersand wipers, constructionand maintenanceelectricians,helpers andassistants,includingrustlers,but excluding foremen and supervisoryemployees having authorityto hire and discharge,constitute a unitappropriate for the purposes of collectivebargaining,within themeaning of Section 9 (b) of theNationalLabor Relations Act;2.-The machinists,apprentices,helpers, and handymen employed inthemachine shop, includingrustlers,but excludingforemen andsupervisory.employeeshaving authority to hire and discharge, con-stitute a unit appropriate for the purposes.of collectivebargaining,within themeaning of Section 9 (b) of the National Labor RelationsAct;3.The pipe, fitters and helpers,steam fittersand helpers.plumbersand. helpers, includingrustlers, but excluding foremen, supervisoryemployees having authorityto hire anddischarge,and leadburnersand repairmen in the acid plant, constitutea unit'appropriate for thepurposes.of collective bargaining,within the meaningof Section 9(b) of theNational Labor Relations Act;'4.Theboilermakers,welders, andhelpers employed in the boilershop, including rustlers,but excluding foremen and supervisory em-ployees with authority to hire and discharge,constitute a unit ap-propriatefor the purposesof collectivebargaining, withinthe mean-ing ofSection 9 (b), of the National Labor:Relations.Act;5.The remaining productionand maintenance'employees,includ-ing rustlersand contractors,but excluding supervisory,clerical, tech-nical,and hospitalemployees,and watchmen,constitute a unit appro-priate forthe purposes of collectivebargaining,withinthe meaningof Section9 (b) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESRBy virtue of and pursuant to the power vested in the ' NationalLaborRelations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuantto Article III,' Sections 8 and9 of N'ationa'lLabor Relations..Board.Rules..and. Regulations-Series2, as amended,IT IS HEREBY CERTIFIED that Ih ernatioiial Brotherhood of ElectricalWorkers. Local No. 13-434, has been.designated and selected by amajority of the powerhouse operators,including'second engineers,oilers and wipers, construction. 'and maintenance electricians, helpers 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDand assistants, and rustlers, but excluding foremen and supervisoryemployees having authority to hire and discharge, employed byPhelps Dodge Corporation, Copper Queen Branch, Smelter Division,Douglas, Arizona, as their representative for the purposes of collectivebargaining and that pursuant to Section 9 (a) of the Act, Interna-tional Brotherhood of Electrical Workers, Local No. B-9434 is theexclusive representative of all such employees for the purposes ofcollective bargaining in respect to rates of pay, .wages, hours of em-ployment, and other conditions of employment;IT IS FURTHERCERTIFIED that International Association of Machin-ists,Lodge No. 596 has been designated and selected by a majorityof the machinists, apprentices, helpers, and handymen, includingrustlers, but excluding foremen and supervisory employees havingauthority to hire and discharge, employed in the machine shop byPhelps Dodge Corporation, Copper Queen Branch, Smelter Division,Douglas, Arizona, as their representative for the purposes of collectivebargaining and that pursuant to Section9 (a) ofthe Act, Interna-tional Association of Machinists, Lodge No. 596 is the exclusive rep-resentative of all such employees for the purposes of collective bar-gaining in respect to rates of pay, wages, hours of employment andother conditions of employment;IT IS FURTHER CERTIFIEDthatUnited Association of JourneymenPlumbers & Steam Fitters of United States and Canada, Local 284,has been designated and selected by a majority of the pipe fitters andhelpers, steam fitters and helpers, plumbers and helpers, includingrustlers, but excluding foremen and supervisory employees havingauthority to hire and discharge, employed by Phelps Dodge Corpora-tion, Copper Queen Branch, Smelter Division, Douglas, Arizona, astheir representative for the purposes of collective bargaining and thatpursuant to Section 9 (a) of the Act, United Association of Journey-men Plumbers & Steam Fitters. of United States and Canada, Local284, is the exclusive representative of all such employees for'the pur-poses of collective bargaining in respect to rates of pay, wages, hoursof employment, and other conditions of employment.;IT IS FURTHER CERTIFIEDthat International Brotherhood of -Boiler-makers, Iron Ship Builders, Welders and Helpers of America, Local362, has been designated and selected by a majority of the boiler-makers, welders, and helpers, including rustlers, but excluding fore-men and supervisory employees having authority to hire and dis-charge, employed in the boiler shop by Phelps Dodge Corporation,Copper Queen Branch, Smelter Division, Douglas, Arizona, as theirrepresentative-for the purposes of collective bargaining and that pur-suant to Section9 (a) ofthe Act, International Brotherhood ofBoilermakers, Iron Ship Builders, Welders and Helpers of America, PHELPS DODGE CORPORATION663Local 362,is the exclusive representative of all such employees forthe purposesof collectivebargaining in respect to rates of pay, wages,hours of employment, and other conditions of employment;IT IS FURTHER CERTIFIED that International Union of Mine, Mill andSmelter Workers,Local #470,has been designated and selected by amajority ofthe productionand maintenance employees,includingrustlers and contractors,but excluding supervisory, clerical,technicaland hospital employees,and watchmen, employed by Phelps DodgeCorporation, Copper Queen Branch, Smelter Division, Douglas, Ari-zona, as their representative for the purposes of collective bargainingand that pursuant to Section 9 (a) of the Act, International UnionofMine,Mill and Smelter Workers, Local #470, is the exclusiverepresentative of all such employees for the purposes of collectivebargaining in respect to rates of pay, wages, hours of employment,and other conditions of employment.